DE HAVEN, District Judge.
Section 824 of the United States Bevised Statutes provides that upon a final hearing in admiralty, where the libelant recovers $50 or more, a docket fee of $20 may he allowed to his proctor; and, if less than $50 is recovered, then the docket fee of the proctor shall he only $10. The docket fee thus allowed is the individual property of the proctor, not that of the libel-ant (Aiken v. Smith, 6 C. C. A. 414, 57 Fed. 423); and where a proctor, upon such final hearing, represents more than one libelant, although such libelants may have, filed independent libels in the proceeding, he is entitled to have allowed and taxed but one docket fee. A proceeding before a commissioner upon a reference is not a final hearing, and no docket fee can be allowed a proctor for attendance upon such a proceeding. A final hearing, within the meaning of the statute, is a submission of a case for determination upon its merits, or the submission of some question, the disposition of which finally ends the case. Coy v. Perkins, 13 Fed. 111. Motion to retax costs denied.